DONNELLY, Judge.
In this suit for injunctive relief and declaratory judgment, plaintiff Joseph H. En-right, a citizen, resident, consumer of retail goods and taxpayer within the corporate limits of the City of Kansas City, contests the authority of the City to grant City funds to school districts, or portions of school districts, lying within the corporate limits of Kansas City. The source of such funds is a city sales tax approved by referendum vote of 29,077 in favor and 24,450 against on August 6, 1974.
The question in the case was posed by the trial court as follows:
“Does the city have such powers? If it does, it is by virtue of subsection (39) of Section 1 of Article I of the Charter or by the reenforcement of Article VI, Section 19(a) of the Constitution of Missouri, an amendment adopted October 5, 1971.”
The trial court was of the opinion that the City of Kansas City has such powers and dismissed plaintiff’s petition. He appealed.
Article VI, § 19(a) of the Constitution of Missouri reads as follows:
“Any city which adopts or has adopted a charter for its own government, shall have all powers which the general assembly of the state of Missouri has authority to confer upon any city, provided such powers are consistent with the constitution of this state and are not limited or denied either by the charter so adopted or by statute. Such a city shall, in addition to its home rule powers, have all powers conferred by law.”
Article I, § 1(39) of the Home Rule Charter of Kansas City provides, “subject only to the necessary extent of the limitations imposed by the Constitutions and Laws of the United States and the State of Missouri,” that Kansas City shall have the power:
“To acquire, provide, operate and maintain charitable, educational, comfort, rec-reative, curative, corrective, detentive, penal and other institutions, departments, functions, facilities, instrumentalities, conveniences and services of any and every kind and character for any public or municipal use or purpose.”

We make the following observations:

(1) The general authority to impose a sales tax is expressly given the City by §§ 94.500-94.570, RSMo 1969. Therefore, we need not, and do not, decide whether Art. VI, § 19(a), supra, gives a city authority to impose a particular tax, or form of tax, without express authorization from the General Assembly. Cf. Mo.Const., Art. X, § 1, which provides that the taxing power may be exercised by cities (“political subdivisions” under Mo.Const., Art. X, § 15) “under power granted to them by the general assembly * * *.” (Emphasis ours.)
(2) The general power to impose a sales tax has never been granted school districts (also “political subdivisions” under *19Mo.Const., Art. X, § 15) by the General Assembly. See Mo.Const., Art. X, § 11(f), which reads as follows:
“Nothing in this constitution shall prevent the enactment of any general law permitting any county or other political subdivision to levy taxes other than ad valorem taxes for its essential purposes.”
(3)The primary sources of funding for school districts are ad valorem taxes (Mo. Const., Art. X, § 11(b) and 11(c); §§ 164.011 and 164.021, RSMo Supp.1973) and state revenue (Mo.Const., Art. IX, § 3(b)). “Money donated to the school districts shall be placed to the credit of the fund where it can be expended to meet the purpose for which it was donated and accepted.” (Emphasis ours.) § 165.011, RSMo 1969.
(4) The City does not have authority, under Art. VI, § 19(a), supra, to provide in its charter for its operation of public schools within its corporate limits. This power is denied it by statute. Sections 162.471, RSMo 1969, and 162.261, RSMo Supp.1973, expressly provide that the “government and control” of each school district involved here shall be vested in the board of directors of such school district.
(5) Article VI, § 25 of the Constitution of Missouri generally denies a city the authority to grant public money “to any private individual, association, or corporation * * (Emphasis ours.)
(6) We find no constitutional or statutory provision which expressly denies the City authority to donate money to the school districts.
In view of the above, we conclude that the taxing power of the school districts is presently limited to the imposition of ad valorem taxes but that there are no constitutional or statutory restrictions on sources from which the school districts may receive funds. We also conclude that the City was expressly authorized to impose the sales tax and that it has such powers to distribute the funds realized from the sales tax as are given it by Art. VI, § 19(a), supra, and its Charter.
In our opinion, the powers asserted by the City in Article I, § 1(39) of its Charter are permitted by and are consistent with the grant of powers made a charter city by Art. VI, § 19(a) of the Constitution of Missouri. Therefore, the question in this case is whether the giving of the money to the districts is permissible under authority of Article I, § 1(39) of the Charter. It asserts the power to “ * * * provide * * * educational * * * functions * * * and services of any and every kind and character for any public or municipal use or purpose.”
The parties agree that “there was a public question about the inability of the school district of Kansas City, Missouri, to continue to operate because of the lack of available funds.” A financial crisis existed in the Kansas City School District. In these circumstances, we believe the giving of funds by the City to the school districts served a “public or municipal use or purpose.”
We hold that the City of Kansas City has authority to grant City funds to school districts, or portions of school districts, lying within its corporate limits.
We emphasize, however, that our holding is a limited one. It has been said: “To any extent that one man is compelled to pay in order to relieve others of a public burden properly resting upon them, his property is taken for private purposes, as plainly and as palpably as it would be if appropriated to the payment of the debts or the discharge of obligations which the person thus relieved by his payments might owe to private parties (citing St. Charles v. Nolle, 51 Mo. 122; Wells v. City of Weston, 22 Mo. 384). ‘By taxation,’ it is said in a leading case, ‘is meant a certain mode of raising revenue for a public purpose in which the community that pays it has an interest. * ⅝ V” 1 Cooley, Taxation (4th ed.) § 314, p. 653. It is essential to our holding in this case that we can reasonably say that the people of Kansas City have an interest in assuring the viability of the public *20schools which educate the children within their community.
The judgment is affirmed.
SEILER, C. J., and HOLMAN and FINCH, JJ., concur.
MORGAN, J., dissents in separate dissenting opinion filed.
BARDGETT and HENLEY, JJ., dissent and concur in separate dissenting opinion of MORGAN, J.